 330 NLRB No. 371NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Bolivar Glass & Window Company and Glaziers, Ar-chitectural Metal & Glass Workers Local Union#1786, affiliated with International Brotherhoodof Painters & Allied Trades, AFLŒCIO. Case17ŒCAŒ20065November 30, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by Glaziers, Architectural Metal &Glass Workers, Local Union #1786, affiliated with Inter-national Brotherhood of Painters & Allied Trades, AFLŒCIO (the Union) on March 5, 1999, the General Counsel
of the National Labor Relations Board issued a complaint
on July 19, 1999, against Bolivar Glass & Window
Company, the Respondent, alleging that it has violated
Section 8(a)(5) and (1) of the National Labor Relations
Act.  Although properly served copies of the charge and
complaint, the Respondent failed to file an answer.On October 25, 1999, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On October26, 1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletters dated September 2 and September 28, 1999, noti-fied the Respondent that unless an answer was receivedby September 14 and October 12, 1999, respectively, a
Motion for Summary Judgment would be filed.1                                                       1 The letters were sent by certified mail.  The General Counsel™sMotion for Summary Judgment indicates that on September 27 andOctober 20, 1999, respectively, the certified letters were returned to theRegional Office marked ﬁunclaimed.ﬂ  The Respondent™s failure or
refusal to accept certified mail cannot defeat the purposes of the Act.See, e.g., Michigan Expediting Service, 282 NLRB 210 fn. 6 (1986).  Inaddition, the Region™s September 28, 1999 letter was also sent byregular mail.  The failure of the Postal Service to return documents
served by regular mail indicates actual receipt of those documents byIn the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI  JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in  Bolivar, Mis-souri, has been engaged in the construction industry, inthe business of commercial glass work.  During the 12-
month period ending March 1, 1999, the Respondent, in
conducting its business operations, purchased and re-ceived at its facility goods valued in excess of $50,000directly from points outside the State of Missouri.  Dur-ing the 12-month period ending March 1, 1999, the Re-spondent in conducting its business operations, pur-chased and received at its facility goods valued in excessof $50,000 from other enterprises located within theState of Missouri, each of which other enterprises had
received these goods directly from points outside the
State of Missouri.  We find that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that the Union,
Glaziers, Architectural Metal & Glass Workers Interna-tional Union #1786, a/w International Brotherhood ofPainters and Allied Trades, AFLŒCIO (the Union) and
the International Brotherhood of Painters and Allied
Trades, District Council #3, are each labor organizationswithin the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent (the unit),constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(a) of theAct:All of the Respondent™s employees employed as jour-neymen and apprentices engaging in glazing, glassplacement, beveling, silvering, cutting of glass, edgingand auto glass replacement, equipment operators, shop
men as all those terms and jurisdiction are more spe-cifically described in Section 6, Sub-Section D of theConstitution of the International Brotherhood of Paint-ers & Allied Trades, AFLŒCIO, and which has beendefined as coming within the jurisdiction of the trades
mentioned herein by the Building and Construction
Trades Department of the American Federation of La-bor and CIO, and which may be from time to time sodefined and awarded, but excluding all estimators, of-fice, clerical, professional, guards, and supervisors asdefined in the Labor Relations Act, as amended, and allother employees.                                                                                        the Respondent.  J&W Drywall Co., 308 NLRB 517, 518 (1992); LiteFlight, Inc., 285 NLRB 649, 650 (1987). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2About November 19, 1998, the Respondent, an em-ployer engaged in the building and construction industry,granted recognition to the Union as the exclusive collec-tive-bargaining representative of the unit by entering intoa collective-bargaining agreement with the Union for theperiod from November 19, 1998 to September 22, 2000,without regard to whether the majority status of the Un-ion has ever been established under the provisions ofSection 9(a) of the Act.  About November 19, 1998, theRespondent granted recognition to District Council #3 asthe exclusive collective-bargaining representative of the
Unit, with respect to work performed by the Respondent
within the jurisdiction of District Council #3, by entering
into a Memorandum of Understanding with District
Council #3 for the period from November 19, 1998 to
September 30, 1999, without regard to whether the ma-jority status of District Council #3 has ever been estab-lished under the provisions of Section 9(a) of the Act.For the period of November 19, 1998 to September 22,2000, based on Section 9(a) of the Act, the Union hasbeen the limited exclusive collective-bargaining repre-sentative of the unit.  For the period of November 19,1998 to September 30, 1999, based on Section 9(a) of the
Act, District Council #3 has been the limited exclusive
collective-bargaining representative of the unit for work
performed by the Respondent within the jurisdiction of
the District Council.Since on or about December 1998, the Respondent hasfailed and refused to recognize and bargain with the Un-ion as the exclusive collective-bargaining representativeof the unit by refusing to adhere to and by repudiating
the 1998Œ2000 collective-bargaining agreement with the
Union.  Since on or about December 1998, the Respon-dent has failed and refused to recognize and bargain withthe District Council #3 as the exclusive collective-bargaining representative of the unit with respect to workperformed by the Respondent within the jurisdiction of
District Council #3, by refusing to adhere to and by re-pudiating the 1998Œ1999 Memorandum of Understand-ing with District Council #3.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has failed and refused to bargain collectively and ingood faith with the with the Union and District Council
#3 as the limited exclusive collective-bargaining repre-sentatives of its employees, and has thereby engaged inunfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and (5) and Section 2(6) and
(7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(1)and (5) of the Act, we shall order the Respondent tohonor and abide by the 1998Œ2000 agreement and the
1998Œ1999 agreement, with the Glaziers, Architectural
Metal & Glass Workers International Union #1786, a/w
International Brotherhood of Painters and Allied Trades,AFLŒCIO, and the International Brotherhood of Paintersand Allied Trades, District Council #3, as the limited
exclusive bargaining representatives of the unit employ-ees, to make whole its employees for any loss of wagesand other benefits they may have suffered as a result of
the Respondent™s  failure to do so since about December
1998, and to reimburse them for any expenses ensuing
from the Respondent™s failure to make the contractually-
required contributions to the fringe benefit funds, in the
manner set forth in Kraft Plumbing & Heating, 252NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9thCir. 1981), and Ogle Protection Service, 183 NLRB 682(1970), enfd. 444 F.2d 502 (6th Cir. 1979), with interestas prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).2  In addition, the Respondent shallmake all contractually required contributions to thefringe benefit funds it has failed to make since about De-cember 1998, including any additional amounts due thefunds in accordance with Merryweather Optical Co., 240NLRB 1213, 1216 fn. 7 (1979).ORDERThe National Labor Relations Board orders that theRespondent, Bolivar Glass & Window Company, Boli-var, Missouri, its officers, agents, successors, and as-signs, shall1.  Cease and desist from(a)  Failing and refusing to abide by the terms of the1998-2000 agreement with the Glaziers, ArchitecturalMetal & Glass Workers International Union #1786, a/w
International Brotherhood of Painters and Allied Trades,
AFL-CIO and the 1998-1999 agreement with the Inter-national Brotherhood of Painters and Allied Trades, Dis-trict Council #3.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Honor and abide by the terms of the 1998Œ2000and the 1998Œ1999 agreements described above with theUnion and District Council #3, as the limited exclusive
collective-bargaining representatives of the unit employ-ees, and any automatic renewal or extension of them.(b)  Make whole the unit employees for any loss ofwages and other benefits they may have suffered as a                                                       2 To the extent that an employee has made personal contributions toa fund that are accepted by the fund in lieu of the Employer™s delin-quent contributions during the period of the delinquency, the Respon-dent will reimburse the employees, but the amount of such reimburse-ment will constitute a setoff to the amount that the Respondent other-wise owes the fund. BOLIVAR GLASS & WINDOW CO.3result of its unlawful refusal to abide by the 1998Œ2000and 1998Œ1999 agreements since about December 1998,
and reimburse them for any expenses ensuing from its
failure to make the contractually required contributions
to the fringe benefit funds, with interest, as set forth inthe remedy section of this decision.(c)  Make all contractually-required contributions tothe fringe benefit funds that it has failed to make sinceabout December 1998, as set forth in the remedy section
of this decision.(d)  Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e)  Within 14 days after service by the Region, post atits facility in Bolivar, Missouri, copies of the attachednotice marked ﬁAppendix.ﬂ3  Copies of the notice, onforms provided by the Regional Director for Region 17,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since December 1998.(f)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ   Dated, Washington, D.C.  November 30, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to abide by the terms ofthe 1998Œ2000 agreement with the Glaziers, Architec-tural Metal & Glass Workers International Union #1786,a/w International Brotherhood of Painters and Allied
Trades, AFLŒCIO and the 1998Œ1999 agreement withthe International Brotherhood of Painters and AlliedTrades District Council #3.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL honor and abide by the terms of the 1998Œ2000 agreement with the Union and the 1998Œ1999 agree-ment with District Council #3, described above, as thelimited exclusive collective-bargaining representatives of
our unit employees, and any automatic renewal or exten-sion of them.WE WILL make whole our unit employees for any lossof wages and other benefits they may have suffered as aresult of our unlawful refusal to abide by the collective-bargaining agreements since about December 1998, andreimburse them for any expenses ensuing from our fail-ure to make the contractually-required contributions tothe fringe benefit funds, with interest.WE WILL make all contractually-required contributionsto the fringe benefit funds that we have failed to makesince about December 1998.BOLIVAR GLASS & WINDOW COMPANY